Bullard, J.
The object of the present suit appears to be to annul a contract, by which the parties settled a partnership concern, on various grounds not now necessary to mention. Certain notes which the plaintiffs allege were given by them to the defendant, amounting to about fourteen hundred dollars, but which the latter deposited in the hands of one Bigourdan, as security for the correctness of his gestión, and which were to remain deposited until the 15th of August, 1841, were ordered to be sequestered, the plaintiffs making oath that they feared, and verily believed, that the notes mentioned in the petition would be illegally disposed of by the defendant, unless sequestered.
The sequestration was set aside on the motion of the defendant, on the ground that it was not supported by the petition and affidavit, and that no sufficient legal cause ha'd been shown for such sequestration ; the court considering the affidavit insufficient, in not stating the sums claimed by the plaintiff, and the cause of action.
*532The cause of action appears to us to be sufficiently set forth. It is the nullity of an agreement between the parties, in pursuance of which tire notes, the sequestration of which was demanded, were given, and were to remain deposited until a given day. If the plaintiffs succeed in their action, the notes become void; and the plaintiffs swear, that they fear and believe that the notes will be illegally disposed of, pending the suit. The case, therefore, appears to us to be provided for by the 6th section of the act of 1839, entitled an act to amend the Code of Practice. 1 Bullard and Curry’s Digest, 158, verbo Code. That amendment of article 375 of the Code of Practice, authorizes a sequestration ‘ in all cases where one party fears that the other will conceal, part with, or dispose of the moveable or slave in his possession, during the pendency of the suit.’
The judgment of the Parish Court is therefore reversed; and it is ordered, that the sequestration be reinstated, and the case remanded for further proceedings, according to law; the defendant paying the costs of the appeal.